Citation Nr: 0028586	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  94-20 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for chronic acquired 
psychiatric disability, currently diagnosed as schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel






INTRODUCTION

The veteran had active service from March 1971 to July 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) February 1992 rating decision which, in 
pertinent part, denied service connection for schizophrenia.  
In June 1998, this claim was remanded to the RO for 
additional development of the evidence.


REMAND

When this case was remanded in June 1998, the RO was 
requested to obtain from the veteran the names and addresses 
of all medical care providers who may have treated him for 
any psychiatric disability since service, informing him of 
his duty to cooperate with the development of facts pertinent 
to his claim and the consequences of failing to cooperate.  
The RO was also requested to associate with the file any 
additional service medical records, as well as copies of 
records from the Social Security Administration (SSA).  
Thereafter, the RO was requested to forward the veteran's 
entire claims file to a VA psychiatrist to provide a 
diagnosis of any chronic psychiatric disability/disabilities 
which may be present and, to the extent possible, identify 
the etiology of any such disability; only if deemed necessary 
and appropriate by the examiner, was the veteran to undergo a 
psychiatric examination.

The record reveals that the RO attempted to associate with 
the file additional service medical records, but no such 
records were available.  The RO also contacted the veteran 
and requested him to identify and/or submit any evidence 
which may be pertinent to his claim.  However, it appears 
that he has changed his place of residence on numerous 
occasions during the pendency of this appeal, failing to keep 
VA apprised of his whereabouts; his current whereabouts are 
unknown even to his accredited representative (see October 
2000 written presentation to the Board).  Thus, development 
of evidence pertinent to his service connection claim 
requiring his assistance, as requested by the June 1998 Board 
remand, has been frustrated by his lack of cooperation.  See 
38 U.S.C.A. § 5107(a) (West 1991); Olson v. Principi, 3 Vet. 
App. 480 (1992).

Nevertheless, other considerations require another remand of 
the veteran's claim of service connection for psychiatric 
disability.  In particular, by June 1998 letter, the RO 
requested SSA to submit any available evidence pertinent to 
the veteran's claim for SSA disability benefits; although no 
response to that letter had been received as of the April 
2000 supplemental statement of the case, by August 18, 2000 
facsimile, SSA indicated that the veteran was in fact 
entitled to disability benefits and a request for his file 
could be obtained by facsimile.  A review of the record 
indicates that the RO has not made another attempt to obtain 
SSA records.

Moreover, the RO failed to request a VA psychiatrist to 
review the veteran's claims file for the purpose of 
determining the nature and etiology of any chronic 
psychiatric disability which may be present.  The absence of 
certain development, specifically requested by VA, indicates 
a neglect of the duty to assist in the development of the 
claim, Smith v. Brown, 5 Vet. App. 335 (1993).  Where the 
remand orders are not fully complied with, the Board errs in 
failing in its "concomitant duty" to ensure compliance with 
the terms of the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  Thus, another remand of this case is needed.

To ensure full compliance with due process requirements, this 
case is REMANDED for the following action:

1.  The RO should again contact SSA at 
the number listed in the August 18, 2000 
facsimile to the RO, and secure for the 
claims file copies of records pertinent 
to the veteran's claim for SSA benefits, 
as well as the medical records relied 
upon concerning that claim.  38 U.S.C.A. 
§ 5106 (West 1991).

2.  Thereafter, the RO should forward 
the veteran's complete claims folder to 
a VA psychiatrist to determine the 
identity and etiology of any chronic 
acquired psychiatric disability which 
may now be present.  The entire claims 
folder must be made available to the 
examiner for review in conjunction with 
this request for medical opinion.  The 
evaluation report should reflect a 
review of the claims folder and include 
a complete rationale for all opinions 
expressed.  The examiner should be 
requested to express an opinion on 
whether it is as likely as not that any 
chronic psychiatric disability currently 
present had its onset in service, i.e. 
whether any pertinent disability 
currently evident is related to, was 
initially manifested in, or was 
misdiagnosed during service.  If the 
examiner determines that any acquired 
psychiatric disability was present prior 
to service, he should be asked to 
provide an opinion whether any such 
disability underwent an increase in 
disability during service (aggravation) 
beyond the natural progress of the 
disease.  If the etiology of his 
psychiatric disability cannot be 
determined, the examiner should so state 
for the record, and any opinion 
expressed must be accompanied by a 
complete rationale.

3.  The RO should carefully review the 
evaluation report and the other 
development requested above, to ensure 
compliance with this remand.  If any 
development requested is not 
accomplished, remedial action should be 
taken.  Stegall, 11 Vet. App. 268.

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


